 Case 20-14389-elf        Doc 8    Filed 12/04/20 Entered 12/04/20 16:55:30          Desc Main
                                    Document     Page 1 of 2



                      THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                         :
         Ebonie Croxton                        :      Chapter 7
                                               :
         Debtor                                :      Case No.: 20-14389-elf


                  MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                           PURSUANT TO 11 U.S.C §362


   Monica Brown, of The London Star Group, LLC hereby moves this Court, pursuant to 11

U.S.C. § 362, for relief from the Automatic Stay provided under Section 362(a) to allow Eviction

proceedings to continue against the Debtor in the Philadelphia Municipal Court:


   1.      Ebonie Croxton              iled a petition under Chapter 7 Bankruptcy on or about

           November 7, 2020.

   2.      The Bankruptcy case was assigned case number 20-14389.

   3.      The subject Bankruptcy lists the Movant, Monica Brown as a creditor on Schedule

                                  unt of debt listed as $5,015.00 is inaccurate.

   4.      On or about March 10, 2020 the Movant filed a Landlord-Tenant Complaint in the

           Philadelphia Municipal Court, the Landlord Tenant matter was assigned case number

           20-03-10-4143.

   5.      The Landlord Tenant matter has been continued several times related to Covid and

           most recently continued in light of the instant Chapter 7 Bankruptcy matter.

   6.      The Debtor has not paid rent for the premises known as 6545 North Bouvier Street,

           Philadelphia, Pennsylvania, 19126 since in or about November, 2019.
 Case 20-14389-elf        Doc 8     Filed 12/04/20 Entered 12/04/20 16:55:30            Desc Main
                                     Document     Page 2 of 2



    7.      In accordance with the Tenant Notice dated August 8, 2020, at the time of the Notice,

            the Debtor was delinquent in the total sum of $11,503.81. A true and correct copy of



    8.

            exist to pay to pay the Movant on a regular and monthly basis.

    9.      Movant Requests that the Court waive Rule 4001(a)(3), permitting Movant to



    10.     In light of the above circumstances, it is respectfully requested that an Order be

            entered granting Relief from the Automatic Stay, in order to allow the Landlord-

            Tenant Municipal Court action to proceed.


          WHEREFORE, Movant, respectfully request that the Court enter an Order: (i) Granting

this Motion and (ii) Granting the Movant such other and further relief to which they may be

justly entitled.




Dated: December 4, 2020                                        /s/Brad J. Sadek, Esq

                                                               Attorney for Movant
                                                               Sadek and Cooper, LLC.
                                                               1315 Walnut Street, #502
                                                               Philadelphia, PA 19107
                                                               215-545-0008
